
	

113 HR 2202 IH: LNG Excise Tax Equalization Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2202
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Thornberry (for
			 himself, Mr. Larson of Connecticut,
			 and Mr. Matheson) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the equalization of the excise tax on liquefied natural gas and per energy
		  equivalent of diesel.
	
	
		1.Short titleThis Act may be cited as the
			 LNG Excise Tax Equalization Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)Liquefied natural gas has an energy content
			 of 74,700 Btu per gallon (lower heating value).
			(2)Diesel has an
			 energy content of 128,700 Btu per gallon (lower heating value).
			(3)A
			 gallon of liquefied natural gas only produces 58.04 percent of the energy
			 produced from a gallon of diesel; however, the Federal excise taxes on
			 liquefied natural gas and diesel are both 24.3 cents per gallon.
			(4)The Federal excise
			 tax on compressed natural gas is 18.3 cents per energy equivalent of a gallon
			 of gasoline.
			3.Equalization of
			 excise tax on liquefied natural gas and per energy equivalent of
			 diesel
			(a)In
			 generalSubparagraph (B) of section 4041(a)(2) of the Internal
			 Revenue Code of 1986 is amended by striking the period at the end of clause
			 (ii) and inserting , and, and by inserting after clause (ii) the
			 following new clause:
				
					(iii)in the case of
				liquefied natural gas, 24.3 cents per energy equivalent of a gallon of
				diesel.
					.
			(b)Energy
			 equivalent of a gallon of diesel and administrative
			 provisionParagraph (2) of section 4041(a) of such Code is
			 amended by adding at the end the following:
				
					(C)Energy
				equivalent of a gallon of dieselFor purposes of this paragraph,
				the term energy equivalent of a gallon of diesel means, with
				respect to a liquefied natural gas fuel, the amount of such fuel having a Btu
				content of 128,700 (lower heating value).
					(D)Administrative
				provisionsFor purposes of applying this title with respect to
				the taxes imposed by this subsection, references to any liquid subject to tax
				under this subsection shall be treated as including references to liquefied
				natural gas subject to tax under this
				paragraph.
					.
			(c)Conforming
			 amendmentsSection 4041(a)(2)(B)(ii) of such Code is
			 amended—
				(1)by striking
			 liquefied natural gas,, and
				(2)by striking
			 peat), and and inserting peat) and.
				(d)Effective
			 dateThe amendments made by this section shall apply to any sale
			 or use of liquefied natural gas after 14 days after the date of the enactment
			 of this Act.
			
